Although the judgment of the trial court is erroneous, it is not void.
As shown by the majority opinion, the trial court sentenced the petitioner to confinement in the penitentiary for a period of "not more than fifteen years," whereas the period of confinement should have been for "not less than twenty years." The error of the trial court is thus one wholly in favor of the petitioner, and he cannot complain of it.
In any event, I see no good reason for putting the state or the county to the needless expense of bringing the petitioner back from the penitentiary to the county where he was convicted, merely for the purpose of imposing on him a sentence greater than that which has already been given, where neither the state nor the county is complaining of the error, and the petitioner himself is the sole beneficiary thereof.
SIMPSON and ABEL, JJ., concur with STEINERT, J. *Page 879